Citation Nr: 0033624	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  97-23 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUE

Entitlement to an effective date prior to 10 January 1995 for 
the grant of service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.  This appeal originally arose, in pertinent part, from 
a February 1997 rating action which granted service 
connection for PTSD and assigned 10 January 1995 as the 
effective date of the award.  The veteran appealed the 
effective date of the award, claiming an earlier effective 
date.

In February 1999, the veteran gave testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the Board 
of Veterans Appeals (Board) in Washington, D.C.  By decision 
of July 1999, the Board denied, in pertinent part, an 
effective date prior to 10 January 1995 for the grant of 
service connection for PTSD.

This matter is currently before the Board pursuant to a July 
2000 Memorandum Decision of the U.S. Court of Appeals for 
Veterans Claims (Court) wherein that portion of the July 1999 
Board decision on appeal to the Court which denied an 
effective date prior to 10 January 1995 for the grant of 
service connection for PTSD was vacated, and the case was 
remanded to the Board for further adjudication.  The Court 
affirmed that part of the July 1999 Board decision on appeal 
to the Court which denied an effective date prior to 10 
January 1995 for the grant of service connection for PTSD 
based on clear and unmistakable error (CUE) in an August 1981 
rating action.

In statements which were received in October and November 
2000, the veteran presented further written argument with 
respect to the issue of an effective date prior to 10 January 
1995 for the grant of service connection for PTSD based on 
CUE in an August 1981 rating action, and requested a personal 
hearing.  This matter is not properly before the Board for 
appellate consideration at this time, and is thus referred to 
the RO for appropriate action.


REMAND

In vacating that portion of the July 1999 Board decision 
which denied an effective date prior to 10 January 1995 for 
the grant of service connection for PTSD, the Court noted 
that, in a February 1983 application to reopen his claim for 
service connection for PTSD, the veteran requested that the 
RO obtain medical records from the VA Medical Center (VAMC) 
in Washington, D.C. dating from 1982 and 1983, which records 
allegedly supported his claim.  However, the Court further 
noted that such records were not obtained, as a result of 
which the veteran's February 1983 claim to reopen has 
remained pending up to the present time.  On that record, the 
Board finds that further development of the evidence is 
necessary prior to an appellate decision in this case, which 
is REMANDED to the RO for the following action:

The RO should contact the VAMC in 
Washington, D.C. and request copies of 
all records of inpatient and outpatient 
treatment and evaluation of the veteran 
for PTSD and any other psychiatric 
disorder dated in 1982 and 1983.  All 
records obtained and all responses from 
the VAMC should be associated with the 
claims folder.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


